In a proceeding pursuant to Family Court Act article 10, the *574father appeals from. (1) a fact-finding order of the Family Court, Queens County (Friedman, J.), dated October 10, 1990, which, after a hearing, inter alia, found that he sexually abused his child Veda and derivatively neglected his other children, (2) an order of protection of the same court, dated August 7, 1991, inter alia, directing him not to have contact with Veda, (3) an order of protection of the same court, also dated August 7, 1991, inter alia, directing him not to have unsupervised contact with his child Vijai, and (4) an order of protection of the same court, dated July 29, 1992, inter alia, prohibiting him from having telephone contact with Veda.
Ordered that the orders are affirmed, without costs or disbursements.
Although the orders of protection have expired, the adjudication of sexual abuse constitutes a permanent and significant stigma. Furthermore, the finding of sexual abuse might indirectly affect the father’s status in potential future proceedings. Therefore, the appeals from those orders are not academic (see, Matter of H. Children, 156 AD2d 520).
Turning to the merits, the petitioner proved by a preponderance of the evidence that Veda was sexually abused by the father. In addition, the Family Court did not improvidently exercise its discretion by not . holding a formal dispositional hearing as the father consented to the orders of protection (see, Matter of Gladys H., 206 AD2d 606).
The father’s remaining contentions are without merit or do not require reversal. Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.